Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Remarks
This Office Action fully acknowledges Applicant’s remarks filed on March 1st, 2021 and Interview Discussions held on August 30th, 2021.  Claims 1-13 and 17-20 are allowed.  Claims 14-16 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 1st, 2021 has been entered.
 

                                              Interview Summary
Examiner discussed with Applicant’s representative clarifying amendments to the claims so as to obviate the remaining rejections of the claims under 35 USC 112 a/1st and b/2nd paragraph.  Agreement was reached with respect to amendments to obviate the remaining issues under 35 USC 112 b/2nd paragraph, and Examiner asserted that 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jackie Spong on August 30th, 2021.

The application has been amended as follows: 


(Currently Amended)  An automated system for analyzing biological samples stained with at least one fluorescent dye, comprising: 
at least one biological sample stained with a fluorescent dye;
a first stage movable laterally in the x- and y- direction for holding the at least one biological sample, wherein the at least one biological sample is stained with the fluorescent dye, this lateral x- y- direction defining a working plane and which holds the at least one biological sample in a first position;
a fluorescence system including at least one light source producing a first radiation and wherein the first radiation excites the fluorescent dye on the at least one biological sample;
a quenching system including a second light source, which diminishes the first fluorescence signals by application of a second radiation produced by the second light source;
and wherein a fluorescence detector detects first fluorescence signals obtained from the fluorescent dye on the at least one biological sample in a field of view of the fluorescence detector and monitors decay of the fluorescence signal from the at least one biological sample as quenching data, and


a computer readable medium with a non-transitory memory, wherein the non-transitory memory is encoded with instructions for a controller to move the stage laterally to the first position; apply the first radiation to the at least one biological sample; measure the first fluorescence signals; apply the second radiation, and measure a diminution of the first fluorescent signals to generate quenching data, and to adjust duration and intensity of the second radiation with a feedback loop using the quenching data, and to store the quenching data related to the first position.

 (Currently Amended)  The automated system of claim 1, further comprising a fluid handling system operatively coupled to the first stage for providing biologically active compounds to the at least one biological sample, wherein the biologically active compounds comprise at least one of fluorescence dyes, compounds quenching the fluorescence signals, and washing fluids and buffer, wherein the fluid handling system transfers these biologically active compounds to the at least one biological sample. 
(Currently Amended)  The automated system of claim 1, wherein the controller collects the fluorescence signals from the detector as images of the at least one biological sample stained with a fluorescence dye.
(Currently Amended)  The automated system of claim 2, wherein the fluid handling system comprises a robotically controlled pipette system disposed on a second stage, wherein the pipetting system and second stage is movable along a z-axis orthogonal to the working plane of the detector, and supplies the at least one biological sample to the sample stage.
(Currently Amended) The aut3omated system of claim 2, wherein the fluid handling system comprises said biologically active compounds, said biologically active compound comprising at least one of reagents, antigen recognizing moieties having detection moieties, antibodies with fluorescent dyes, antibiotics, biological nutrients, toxins, stains, and oxidants

(Currently Amended)  The automated system of claim 1, wherein the first stage further comprises a container for holding the at least one biological sample, the container having a plurality of fluid wells, each containing a separate biological sample, wherein the container for holding the at least one biological sample is a titer plate. 
(Currently Amended)  The automated system of claim 6, wherein the container comprises transparent and nontransparent parts wherein the at least one biological sample with fluorescent dye is located on the transparent part and the nontransparent parts either reflect or absorb the fluorescence signals, wherein the transparent part allows the passage of the first and second radiation. .
(Currently Amended)  The automated system of claim 1, wherein the second radiation is produced by a light emitting diode with a beam angle, and wherein the light emitting diode is disposed to illuminate the at least one biological sample beyond the field of view of the detector.
(Currently Amended)  The automated system of claim 8, further comprising at least one mirror disposed to reflect a part of the second radiation produced by the light emitting diode, which is not absorbed by the at least one biological sample or the fluorescent dye,  back into the at least one biological sample, to quench the fluorescence.
CANCELED
(Currently Amended)  The automated system of claim 10, wherein the controller is configured to control intensity and duration of the second radiation to diminish the first fluorescence signals until the first fluorescence signals reach a 
(Currently Amended)  The automated system of claim 1, wherein the controller moves the at least one biological sample on the movable stage with a precision of  +/- about 1-200 microns in x or y direction.
(Currently Amended)  The automated system of claim 1, further comprising an enclosure surrounding the at least one biological sample, along with a temperate control unit which maintains the temperature of the at least one biological sample in the enclosure to 10-40°C by chilling or heating the enclosure of the at least one biological sample.
14-16. CANCELED

17. (Currently Amended l)  The automated system of claim 1, wherein the fluorescence detector detects fluorescence signals obtained from the fluorescent dye in field of view, wherein the field of view is a portion of the at least one biological sample that can be viewed by the detector when motionless.

18.  (Currently Amended)  The automated system of claim 11, wherein after  obtaining the first data relating to the first position in an image, the controller is configured to move first stage holding the at least one biological sample in the first position relative to the detector relative to the detector fluorescent image including the first and the second data until the detector detects all fluorescence signals obtained from the fluorescent dye over an entirety of the at least one biological sample, by comparing detector/sample relative locations to known locations of the at least one biological sample
19. (Currently Amended)  The automated system of claim 1, wherein the controller is configured to execute a method of moving the first stage on the at least one biological sample and repeats least one biological sample. 

 20.       (Currently Amended)   The automated system of claim 1, wherein the controller is configured to quench fluorescence signals  by increasing or continuing the radiation applied to the biological specimen until the fluorescence signal ceases to be emitted from the at least one biological sample as detected by the fluorescence detector. 


Allowable Subject Matter
Claims 1-13 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, namely Ehrlich, Modlin, and Smith, does not teach or fairly suggest an automated system for analyzing biological samples stained with at least one fluorescent dye, as particularly recited in claim 1, which includes a fluorescence system including at least one light source producing a first radiation and wherein the first radiation excites the fluorescent dye on the at least one biological sample by impinging its radiation, a quenching system including a second light source which diminishes the first fluorescence signals by application of a second radiation produced by the second light source, and wherein a fluoresce detector is provided for detecting first fluorescence signals obtained from the fluorescent dye on the at least one biological sample and monitors decay of the fluorescence signal from the at least one biological sample as quenching data, and wherein a computer readable medium with a non-transitory memory is provided and connected in a controller of the system that is encoded with instructions for the controller to move the stage laterally to the first position, apply the first radiation to the at least one biological sample, measure the first fluorescence signals, apply the second radiation, and measure a diminution of the first fluorescent signals to generate quenching data, and to adjust duration and intensity of the second radiation with a feedback loop using the quenching data, and to store the quenching data related to the first position.




Response to Arguments
Applicant’s arguments, see pages 7&8, filed March 1st, 2021, with respect to the objection to the drawings, rejection of claim 13 under 35 USC 112 a/1st paragraph, and rejection of claims 1-13 and 17-20 under 35 USC 112 b/2nd paragraph, in constitution with the above-discussed Examiner’s Amendment, have been fully considered and are persuasive.  The objection and rejections have been withdrawn. 











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL N TURK/Primary Examiner, Art Unit 1798